UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 28, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carol ina 57-0525 804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolin a 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes _ X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, No Par Value – 2,938,307 shares as of February 7, 2014 IND EX SPAN-AMERICA MEDICAL SYSTEMS, INC. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – December 28, 2013 and S eptember 28, 2013 3 Consolidated Statements of Comprehensive Income – Three months endedDecember 28, 2013 and December 29, 2012 4 Consolidated Statements of Cash Flows – Three months ended December 28, 2013 and December 29, 2012 5 Notes to Consolidated Financial Statements – December 28, 2013 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 SIGNATURES 20 OFFICER CERTIFICATIONS 21 2 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Span-America Medical Systems, Inc. Consolidated Balance Sheets December 28, 2013 (Unaudited) September 28, 2013 (Note) ASSETS Current assets: Cash and cash equivalents $ 5,275,197 $ 5,424,521 Accounts receivable, net of allowances of $229,000 at Dec. 28, 2013 and $263,000 at Sept. 28, 2013 7,347,728 7,787,837 Inventories - Note 3 6,310,804 6,445,950 Deferred income taxes 348,950 348,950 Prepaid expenses 806,772 698,003 Total current assets 20,089,451 20,705,261 Property, plant and equipment, net - Note 4 5,188,396 5,136,535 Goodwill 4,391,411 4,487,546 Intangibles, net - Note 5 3,216,996 3,430,349 Other assets - Note 6 2,617,385 2,616,937 $ 35,503,639 $ 36,376,628 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,282,412 $ 2,658,125 Accrued and sundry liabilities 2,526,354 2,875,600 Total current liabilities 4,808,766 5,533,725 Deferred income taxes 192,262 194,883 Deferred compensation 515,043 534,239 Total long-term liabilities 707,305 729,122 Total liabilities 5,516,071 6,262,847 Commitments and contingencies - Note 10 Shareholders' equity: Common stock, no par value, 20,000,000 shares authorized; issued and outstanding shares 2,927,416 at Dec. 28, 2013 and at Sept. 28, 2013 2,626,526 2,626,526 Additional paid-in capital 879,153 872,494 Retained earnings 27,084,303 26,828,012 Accumulated other comprehensive loss ) ) Total shareholders' equity 29,987,568 30,113,781 $ 35,503,639 $ 36,376,628 Note: The Balance Sheet at September 28, 2013 has been derived from the audited financial statements at that date. The accompanying notes are an integral part of these consolidated financial statements. 3 Span-America Medical Systems, Inc. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended December 28, 2013 December 29, 2012 Net sales $ 14,853,277 $ 21,660,524 Cost of goods sold 10,065,482 15,517,417 Gross profit 4,787,795 6,143,107 Selling and marketing expenses 2,487,050 2,671,681 Research and development expenses 288,770 344,965 General and administrative expenses 1,006,964 1,049,303 3,782,784 4,065,949 Operating income 1,005,011 2,077,158 Non-operating income (expense): Interest expense ) ) Other 9,312 ) Net non-operating income (expense) 6,118 ) Income before income taxes 1,011,129 2,066,709 Provision for income taxes 345,000 703,000 Net income 666,129 1,363,709 Other comprehensive loss, after tax: Foreign currency translation loss ) ) Comprehensive income $ 276,966 $ 1,185,848 Net income per share of common stock - Note 8: Basic $ 0.23 $ 0.47 Diluted $ 0.22 $ 0.46 Dividends per common share (1) $ 0.140 $ 1.125 Weighted average shares outstanding: Basic 2,927,416 2,921,162 Diluted 2,977,241 2,980,192 The accompanying notes are an integral part of these consolidated financial statements. (1) Dividends per share for the three months ended December 29, 2012 include a special dividend of $1.00 per share paid on December 4, 2012. 4 Span-America Medical Systems, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended December 28, December 29, Operating activities: Net income $ 666,129 $ 1,363,709 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 318,233 318,231 Provision for losses on accounts receivable 48,594 ) Increase in cash value of life insurance ) ) Deferred compensation ) ) Stock compensation expense 6,659 14,264 Changes in operating assets and liabilities: Accounts receivable 381,834 344,036 Inventories 57,716 2,374,880 Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities 673,340 3,449,166 Investing activities: Purchases of property and equipment ) ) Payments for other assets ) ) Net cash used for investing activities ) ) Financing activities: Dividends paid (1) ) ) Proceeds from exercise of options for common stock - 19,955 Net cash used for financing activities ) ) Effect of exchange rates on cash ) ) (Decrease) Increase in cash and cash equivalents ) 11,098 Cash and cash equivalents at beginning of period 5,424,521 2,665,302 Cash and cash equivalents at end of period $ 5,275,197 $ 2,676,400 The accompanying notes are an integral part of these consolidated financial statements. (1) Dividends paid during the three months ended December 29, 2012 include a special dividend of $1.00 per share paid on December 4, 2012. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 28, 2013 1. SIGNIFICANT ACCOUNTING POLICIES Span-America Medical Systems, Inc., aSouth Carolina corporation(the “Company,” “Span,” “Span-America,” “we,” “us” or “our”) has prepared the accompanying unaudited financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended December 28, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending September 27, 2014. For further information, refer to our Annual Report on Form 10-K for the fiscal year ended September 28, 2013. Principles of Consolidation The consolidated financial statements include the accounts of the Company and Span Medical Products Canada Inc., a British Columbia corporation(“
